Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11102255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the instant application is broader in scope than the claim in conflicting U.S. Patent No. 11102255.
Claim 1 of the instant application corresponds to claim 1 of conflicting U.S. Patent No. 11102255.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (8661353) in view of Steiner (8925106).

As for claim 1, Mattingly discloses a project processing system for social viewing, comprising: 
a hardware processor configured to execute computer-executable instructions in order to: receive a first request from a first viewer (“remote holder”) to view first media content (The remote holder requests a streaming video session. The remote holder may then invite other clients to establish a social multimedia experience, i.e. join the party; col. 4, line 61 – col. 5, line 2; “Start Party” – fig. 5a; col. 13, lines 60-67); 
provide a first viewer interface to the first viewer, the first viewer interface enabling the first viewer to stream the first media content (col. 4, lines 65-67), 
determine, based on a second request received from the first viewer, that the first viewer requests to share viewing of the first media content with at least one additional viewer (After the remote holder requests a streaming video session, the remote holder may then invite other clients to establish a social multimedia experience, i.e. join the party; col. 4, line 61 – col. 5, line 2), and 
enable the first viewer to share viewing of the first media content with the at least one additional viewer, wherein the at least one additional viewer is enabled to stream or download the first media content for shared viewing with the first viewer (col. 4, line 61-col. 5, line 5, col. 11, lines 24-64); and 
a communication circuit configured to provide the first media content to the first viewer and the at least one additional viewer for streaming over a network (col. 11, lines 24-64).  
However, Mattingly fails to disclose:
the plurality of media projects each comprising media content related to the respective media project and identities of one or more viewers permitted to view the respective media content;
determine whether the first viewer is permitted to view the first media content, 
based on a determination that the first viewer is permitted to view the first media content, provide the content to the first viewer.
In an analogous art, Steiner discloses:
the plurality of media projects (web-based collection) each comprising media content (photos, videos, and audio; col. 4, line 55 – col. 5, line 14) related to the respective media project and identities of one or more viewers permitted to view the respective media content (A server includes a determining unit that determines whether a user attempting to access the web based collection is on a list of users who are allowed to provide content or whether the user is associated with a user on the list of users, and if so, enables access to the web-based collection; col. 10, line 64-col. 11, line 25; col. 1, line 25-col. 2, line 19);
determine whether the first viewer is permitted to view the first media content (col. 10, line 64-col. 11, line 25; col. 1, line 25-col. 2, line 19), 
based on a determination that the first viewer is permitted to view the first media content, provide the content to the first viewer (col. 10, line 64-col. 11, line 25; col. 1, line 25-col. 2, line 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly’s invention to include the abovementioned limitation, as taught by Steiner, for the advantage of ensuring that only authorized users can access the content, thereby preserving the integrity of the content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421